188 S.W.3d 129 (2006)
ST. LOUIS HOUSING AUTHORITY, Respondent,
v.
COCHRAN GARDENS TENANT MANAGEMENT CORPORATION, et al., Appellants.
No. ED 85394.
Missouri Court of Appeals, Eastern District, Division Three.
April 4, 2006.
Irene J. Smith, St. Louis, MO, for appellants.
Charles L. Ford, Cindy Reeds Ormsby, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.


*130 ORDER
PER CURIAM.
Cochran Gardens Tenant Management Corp., et al., (hereinafter collectively referred to as "Cochran Gardens") appeal from the trial court's judgment, entered after a bench trial, in favor of St. Louis Housing Authority and against Cochran Gardens on SLHA's petition. Cochran Gardens also appeals the trial court's entry of summary judgment in favor of SLHA and against Cochran Gardens on Cochran Gardens' counterclaim for damages. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order. We affirm the trial court's judgments pursuant to Rule 84.16(b).